Citation Nr: 0031264	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to more than two months of educational assistance 
benefits, pursuant to Chapter 30, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1, 1976 
to September 1985, and from October 1986 to December 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded the veteran educational 
assistance benefits.  A notice of disagreement was received 
in March 1999, a statement of the case was issued in April 
1999, and a substantive appeal was received in July 1999.

In a July 2000 Brief, the veteran's representative set forth 
language which suggests that the veteran may be raising new 
claims for VA education benefits under other programs.  This 
matter is hereby referred to the RO for clarification and 
appropriate action.  


FINDING OF FACT

The veteran first entered active military service on December 
1, 1976, and on September 19, 1985, she was discharged 
pursuant to an early separation program, due to strength 
reduction, or "reduction in force"; her second period of 
service was from October 1986 to December 1998.


CONCLUSION OF LAW

The requirements for entitlement to more than two months of 
educational assistance benefits, or the equivalent thereof, 
pursuant to Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3011, 3013 (West 1991 & Supp 
2000); 38 C.F.R. §§ 21.7044, 21.7072 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that she should 
be entitled to more than two months of educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code.  The Board notes that the veteran's basic 
eligibility for Chapter 30 benefits is not at issue here, as 
she has already been awarded basic eligibility for Chapter 30 
benefits.  Rather, this appeal involves the amount of Chapter 
30 benefits to which the veteran is entitled.  

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof 
in part-time educational assistance.  38 C.F.R. § 21.7072(a).  
Except as provided in 38 C.F.R. § 21.7073, an eligible 
individual is entitled to one month of basic educational 
assistance (or the equivalent thereof in part-time 
educational assistance) for each month of the individual's 
continuous active duty service that is after June 30, 1985.  
38 C.F.R. § 21.7072(b); see 38 U.S.C.A. § 3013.  Except as 
provided in 38 C.F.R. § 21.7073, the foregoing applies when 
the individual:  (i) establishes eligibility under 38 C.F.R. 
§ 21.7042 or 38 C.F.R. § 21.7044; (ii) serves less than 36 
months of continuous active duty service after June 30, 1985, 
(or less than 24 continuous months of a qualifying obligated 
period of active duty service after June 30, 1985, if his or 
her initial obligated period of active duty is less than 3 
years), and (iii) is discharged or released from active duty 
either (A) for a service-connected disability, or (B) for a 
medical condition which preexisted the individual's service 
on active duty and which VA determines is not service-
connected, (C) under 10 U.S.C. 1173 (hardship discharge), or 
(D) involuntarily for convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned, or (E) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct, but did interfere with the individual's 
performance of duty.  38 C.F.R. § 21.7072(b)(1).  Entitlement 
to basic educational assistance will be calculated in whole 
months.  38 C.F.R. § 21.7072(b)(2).  The Board has reviewed 
the provisions of 38 C.F.R. § 21.7073, and finds that they 
are not applicable in this case, as they apply to persons who 
withdrew their election not to receive education benefits, or 
to persons who were separated from service involuntarily, or 
with voluntary separation incentives, as contemplated in 
38 U.S.C.A. §§ 3018A, 3018B.  38 C.F.R. § 21.7073.

Information in the veteran's claims file reveals that she 
first entered active military service on December 1, 1976.  
On September 19, 1985, she was discharged pursuant to an 
early separation program, due to strength reduction, or 
"reduction in force."  She reentered service in October 
1986, and retired in December 1998.  The Board notes that the 
significant period of service in this appeal is the veteran's 
first period of service.  See 38 C.F.R. § 21.7044.

The Board notes that the veteran was awarded Chapter 30 
benefits based on her prior entitlement to Chapter 34 
benefits, and her separation for the convenience of 
Government as a result of reduction in force.  In that 
regard, the law provides that an individual who as of 
December 31, 1989, was eligible for educational assistance 
benefits under Chapter 34, Title 38, United States Code, and 
who had such entitlement remaining, may establish eligibility 
for educational assistance under Chapter 30, Title 38, United 
States Code, if the individual was on active duty any time 
between October 19, 1984 and July 1, 1985, and thereafter 
continued on active duty without a break in service; and 
either:  1) after June 30, 1985, the individual must have 
served at least three years of continuous active duty in the 
Armed Forces; or 2) after June 30, 1985, the individual was 
discharged or released from service for a service-connected 
disability, for a medical condition which preexisted service 
on active duty and which the Secretary determines is not 
service connected, for hardship, or for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department, for 
the convenience of Government if the individual completed at 
least 30 months of active duty after June 30, 1985, or 
involuntarily for the convenience of Government as a result 
of reduction in force.  38 U.S.C.A. § 3011(a)(1)(B); 
38 C.F.R. § 21.7044.

Although the veteran established basic eligibility for 
Chapter 30 benefits, the law provides, as noted earlier, that 
an eligible individual is entitled to one month of basic 
educational assistance (or the equivalent thereof in part-
time educational assistance) for each month of the 
individual's continuous active duty service that is after 
June 30, 1985.  38 C.F.R. § 21.7072(b).  This applies when 
the individual establishes Chapter 30 eligibility, serves 
less than 36 months of continuous active duty service after 
June 30, 1985, and is discharged or released from active duty 
for reasons including "involuntarily for convenience of the 
government as a result of a reduction in force."  38 C.F.R. 
§ 21.7072(b)(1); cf. 38 U.S.C.A. § 3018A; 38 C.F.R. § 20.7045 
("involuntary for convenience of the government as a result 
of reduction in force" is not the same as "involuntary 
separation").  In the present case, the veteran was 
discharged from service in September 1985, for a separation 
reason of reduction in force.  Therefore, she is only 
entitled to basic educational assistance (or the equivalent 
thereof in part-time educational assistance) for each month 
of the continuous active duty service after June 30, 1985.  
The law provides that entitlement is calculated in whole 
months.  See 38 C.F.R. § 21.7072(b)(2).  Therefore, as the 
veteran had two and a half months of continuous active duty 
service after June 30, 1985, she is entitled to two months of 
educational assistance benefits, but no more.  

The Board acknowledges that the veteran reenlisted in 1986, 
and retired with over 20 years of honorable service.  
Nevertheless, the laws and regulations governing awards of 
educational assistance benefits are quite specific, and in 
the present case, as discussed above, the veteran simply does 
not meet the requirements for more than the equivalent of two 
months of educational assistance benefits.

The Board also acknowledges the veteran's statement that she 
was paid full benefits for two semesters of college pursued 
from January 1986 to July 1986, prior to reentering active 
duty, and she was never informed that she was only entitled 
to two months of benefits.  The Board does not have 
jurisdiction to comment on whether it was proper to award the 
veteran educational assistance for the foregoing period, as 
that issue has not been developed for appeal.  Rather, the 
sole issue on appeal is whether the veteran is entitled to 
more than two months of educational assistance benefits.  For 
the reasons set forth above, the Board finds that the veteran 
has not met the requirements for more than two months of 
educational assistance benefits.  

Finally, the Board acknowledges the veteran's contentions 
that she was led to believe that she was entitled to the full 
36 months of education benefits, and that she feels that her 
second period of service should entitle her to additional 
benefits.  However, in regard to what the veteran may have 
been led to believe regarding her entitlement to education 
benefits, the United States Court of Veterans Claims (Court) 
rejected a similar argument in Harvey v. Brown, 6 Vet. App. 
416 (1994).  In that case, the Court found that a veteran may 
not be deemed to have entitlement to statutorily prescribed 
Chapter 30 benefits if he does not meet the statutory 
eligibility criteria established by Congress in 38 U.S.C.A. 
§ 3011(a), regardless of whether the veteran claims 
entitlement to those benefits on the basis of his assertion 
that misleading or erroneous information was provided to him 
regarding education benefits.  Harvey, 6 Vet. App. at 424.  
Therefore, in this regard, the veteran's claim must also 
fail.  Moreover, as noted earlier in this decision, while the 
veteran had two periods of service, the pertinent period for 
awarding education benefits is the first period.  See 
38 U.S.C.A. § 3011; 38 C.F.R. §§ 20.7042, 20.7044.

In short, for the reasons and bases set forth above, the 
veteran does not meet the requirements for more than the 
equivalent of two months of Chapter 30 educational assistance 
benefits, and the appeal is denied.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


